 WILSON-CRISSMAN CADILLAC. INC.Wilson-Crissman Cadillac, Inc. and Local Union No.376, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 7-CA-16346August 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS P NEII OAND TRlFSDALEUpon a charge filed on May 4, 1979, by LocalUnion No. 376, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and duly served onWilson-Crissman Cadillac, Inc., herein called Re-spondent, the General Counsel of the National LaborRelations Board, by the Acting Regional Director forRegion 7, issued a complaint and notice of hearing onMay 9, 1979, against Respondent alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices the com-plaint alleges, in substance, that on March 29, 1979,following a Board election in Case 7-RC 15027, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commencingon or about April 19, 1979, and at all times thereafterRespondent has refused and continues to date to re-fuse to bargain collectively with the Union as the ex-clusive bargaining representative and to furnish rel-evant information, although the Union has requestedand is requesting it to do so. On May 22, 1979, Re-spondent filed its answer to the complaint admittingin part and denying in part the allegations of the com-plaint.On June 1, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment and for transfer to the Board for decision.with exhibits attached. Respondent filed an answer inopposition thereto and the Board subsequently, onI Official notice is taken of the record in the representation proceeding.Case 7-RC-I5027, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosvstemr, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir, 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (D.C. Va. 1967).Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir 1968); Sec.9(d) of the NLRA. as amended.June 7, 1979, issued an order transferring the pro-ceeding to the Board and Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Thereafter, Respondentfiled its response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summar5 JudgmentIn its answer to the complaint. its opposition to theGeneral Counsel's Motion for Summar Judgment.and its response to the Board's Notice To ShowCause, Respondent admits its refusal to bargain andcontends that the unit for which the Union is certifiedis not appropriate. In this regard Respondent argues.in substance, that the Board erred when it includedorder writers in the unit found appropriate. It furtherargues that the laboratory conditions were destroyedbecause the Board agent failed to intorm it that theUnion had informed him betore the election that itintended to challenge the ballots of certain employ-ees. The General Counsel contends that Respondentis improperly seeking to relitigate issues which wereor could have been raised and decided in the underly-ing representation case. We agree with the GeneralCounsel.Review of the record herein, including the record inCase 7 RC 15027, reveals that on August 10. 1978.in the representation proceeding the Union sought torepresent certain of Respondent's employees. Follow-ing a hearing on the petition in Case 7-RC- 15027 theActing Regional Director for Region 7 issued a Deci-sion and Direction of Election on September 8. 1978.Thereafter, Respondent filed a request for review oftsaid Decision and Direction of Election with theBoard, which was denied on September 28, 1978, as itraised no substantial issues warranting review. OnOctober 6, 1978, the election was conducted by theRegional Director for Region 7 among the employeesin the unit set forth in the Decision and Direction ofElection. The tally of ballots was 20 for and 19against the Union. and there were 2 determinativechallenged ballots. On October 17, 1978, the RegionalDirector issued a supplemental decision and notice of'hearing on determinative challenges. The Hearing Of-ficer subsequently issued his report recommendingthat both challenges be overruled, that the ballots beopened and counted, and that the appropriate certifi-cation be issued. Respondent filed exceptions only tothe recommendation regarding the overruling of thechallenge to the ballot of Carl G. Roehling, and onJanuary 15. 1979, the Regional Director adopted the244 NLRB No. 33219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearing Officer's report. Respondent thereafter fileda request for review with the Board in Washington,D.C., and on March 12, 1979, the Board denied therequest as it raised no substantial issues warrantingreview. On March 29, 1979, the Regional Directorissued a Certification of Representative. The appro-priate unit is:All full-time and regular part-time service de-partment employees employed by Respondent atits facilities located at 1350 N. Woodward Ave-nue, Birmingham, Michigan, and 2502 N.Woodward Avenue, Royal Oak, Michigan, in-cluding mechanics, bumpers and painters, orderwriters, partsmen, dispatchers, porters, polishers,drivers, new car check-in, and janitors; but ex-cluding new- and used-car salesmen, office cleri-cal employees, guards and supervisors as definedin the Act.The sole issue raised by Respondent in its answer tothe complaint, opposition to the General Counsel'sMotion for Summary Judgment, and response to theBoard's Notice To Show Cause is the validity of thecertification in Case 7-RC-15027. It thus appearsthat Respondent is endeavoring to relitigate issuesconsidered and determined in the representation pro-ceedings.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent, a Michi-gan corporation, has maintained its principal office'See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).and place of business at 1350 N. Woodward Avenue,Birmingham, Michigan, and another installation inRoyal Oak, Michigan. Respondent is and has been atall times material herein engaged in the retail sale anddistribution of new and used automobiles and relatedproducts at both locations. During the year endingDecember 31, 1978, which period is representative ofits operations during all times material herein, Re-spondent, during the course of its retail operationsnoted herein, derived gross revenues in excess of$500,000. During the same period it sold and deliv-ered products and goods valued in excess of $50,000directly to customers outside the State of Michigan.We find, on the basis of the foregoing, that Respon-dent is and has been at all times material herein anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVO)LVEDILocal Union No. 376, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time service de-partment employees employed by the Respon-dent at its facilities located at 1350 N. Wood-ward Avenue, Birmingham, Michigan, and 2502N. Woodward Avenue, Royal Oak, Michigan,including mechanics, bumpers and painters, or-der writers, partsmen, dispatchers, porters, pol-ishers, drivers, new car check-in, and janitors;but excluding new- and used-car salesmen, officeclerical employees, guards and supervisors as de-fined in the Act.2. The certificationOn October 6, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees in220 WILSON-CRISSMAN CADILLAC. INC.said unit on March 29, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. Tile Request To Bargain and Respondent's Re/usalCommencing on or about April 5, 1979, and at alltimes thereafter the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutApril 19, 1979, and continuing at all times thereafterto date Respondent has refused and continues to re-fuse to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.By letter dated April 5, 1979, and at all times there-after the Union has requested and continues to re-quest that Respondent furnish it with informationconcerning the employees in the above-described unitincluding, but not limited to the following: a list of allemployees in said unit, dates of hire, classificationsand rates of pay, hours of employment and overtime,paid holidays, vacation plans, uniforms and laundryservice, pension plans, and all other terms and condi-tions of employment. Since on or about April 19,1979, Respondent failed and refused and continues tofail and refuse to furnish the Union with the informa-tion described herein.Accordingly, we find that Respondent has sinceApril 19, 1979, and at all times thereafter refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that by such refusal Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date that Respondent com-mences to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Companty, Inc.. 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel. 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817: BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Wilson-Crissman Cadillac, Inc.. is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local Union No. 376, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time service de-partment employees employed by Respondent at itsfacilities located at 1350 N. Woodward Avenue. Bir-mingham, Michigan, and 2502 N. Woodward Ave-nue, Royal Oak, Michigan, including mechanics,bumpers and painters, order writers, partsmen, dis-patchers, porters, polishers, drivers, new car check-in.and janitors: but excluding new- and used-car sales-men, office clerical employees, guards, and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since March 29, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective-bargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 19, 1979, and atall times thereafter to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about April 19, 1979, and atall times thereafter to bargain collectively with the221 I)l!('ISIONS OF NATIONAL I.ABOR REI.AI IONS BOARDIUnion as the exclusive bargaining representative ofall employees of the Respondent in the appropriateunit by refusing to furnish it information concerningemployees including, but not limited to: a list of allemployees in said unit, dates of hire, classificationsand rates of pay, hours of employment and overtime.paid holidays, vacation plans, uniforms and laundryservice, pension plans, and other terms and condi-tions of employment Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Wil-son-Crissman Cadillac, Inc., Birmingham, Michigan,and Royal Oak, Michigan, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local Union No. 376,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time service de-partment employees employed by Respondent atits facilities located at 1350 N. Woodward Ave-nue, Birmingham, Michigan, and 2502 N.Woodward Avenue, Royal Oak, Michigan, in-cluding mechanics, bumpers and painters, orderwriters, partsmen, dispatchers, porters, polishers,drivers, new car check-in, and janitors; but ex-cluding new- and used-car salesmen, office cleri-cal employees, guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay. wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, bargain collectively with LocalUnion No. 376, International Brotherhood of Tleam-sters. Chauffeurs, Warehousemen and Helpers ofAmerica as the exclusive bargaining representative ofall employees in the aforesaid appropriate unit by fur-nishing said labor organization with information con-cerning the employees in the above described unit in-cluding, but not limited to the following: a list of allemployees in said unit, dates of hire, classificationsand rates of pay, hours of employment and overtime,paid holidays, vacation plans, uniforms and laundryservice, pension plans, and other terms and condi-tions of employment.(c) Post at its facilities located at 1350 N. Wood-ward Avenue, Birmingham, Michigan, and 2502 N.Woodward Avenue, Royal Oak, Michigan. copies ofthe attached notice marked "Appendix."3Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 7, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion No. 376, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representa-222 WII.SON-CRISSMAN CADILL AC. INC.tive of the employees in the following appropri-ate unit:All full-time and regular part-time service de-partment employees employed by us at our fa-cilities at 1350 N. Woodward Avenue. Bir-mingham, Michigan, and 2502 N. WoodwardAvenue, Royal Oak. Michigan. including me-chanics, bumpers and painters, order writers.,partsmen, dispatchers, porters, polishers, driv-ers, new car check-in and janitors: but exclud-ing new- and used-car salesmen, office clericalemployees, guards and supervisors as definedin the Act.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE Wii.., upon request, bargain with theabove-named labor organization, as the exclusiverepresentative of all employees in the aforesaidappropriate unit with respect to rates of pay.wages, hours, and other terms and conditions ofemployment, and. if an understanding isreached, embody such understanding in a signedagreement.WE WI.L., upon request. bargain collectivelywith Local Union No. 376, International Broth-erhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America as the exclusivebargaining representative of all emplo\ees in theaforesaid appropriate unit, by furnishing said la-bor organization with information concerningthe employees in said unit, including but not lim-ited to: a list of all employees in said unit. datesof hire, classifications and rates of pay, hours ofemployment and overtime, paid holidays, vaca-tion plans, uniforms and laundry service, pensionplans, and other terms and conditions of employ-ment.WILSON-CRISSMAN CADII.IA(C IN(C.223